t c memo united_states tax_court irvin hannis catlett jr petitioner v commissioner of internal revenue respondent docket no 5194-16l filed date irvin hannis catlett jr pro_se deborah aloof and jeffrey e gold for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice of federal tax 1unless otherwise indicated all statutory references are to the internal reve- nue code code in effect at all relevant times we round all monetary amounts to the nearest dollar lien nftl filing the irs filed the nftl to facilitate collection of criminal restitution it had assessed against petitioner under sec_6201 that section authorizes the irs to assess and collect the amount of restitution for failure to pay any_tax imposed under this title in the same manner as if such amount were such tax in date respondent informed the court of his conclusion that the restitution-based assessments against petitioner were premature petitioner is currently incarcerated and respondent believes that the restitution ordered by the sentencing court will not be enforceable or assessable until petitioner is released from prison most likely in on date respondent informed the court that all restitution-based assessments made against petitioner have been abated that the nftl has been withdrawn and that this case in his view is there- fore moot agreeing with that submission we will dismiss this case on grounds of mootness background the following facts are derived from the parties’ pleadings motion papers and the exhibits attached thereto pursuant to rule of the federal rules of evidence we take judicial_notice of certain filings in petitioner’s criminal case see united_states v catlett no 10-cr-0101-001 d md filed date petitioner was incarcerated in a federal correctional facility in ayer massachusetts when he filed his petition he listed maryland the state in which he resided before his incarceration as his place of legal residence petitioner operated during a tax_return preparation business in which he prepared fraudulent_returns he was charged with one count of conspir- acy to defraud the united_states in violation of u s c sec_371 ten counts of assisting in the preparation of false tax documents in violation of sec_7206 and one count of corruptly endeavoring to obstruct and impede the administration of the tax laws in violation of sec_7212 he was convicted on all counts on date on date petitioner was sentenced to imprisonment for a term of months followed by three years of supervised release in a judgment entered on date the u s district_court for the district of maryland ordered him to pay to the irs restitution of dollar_figure the judgment stated that restitu- tion shall be paid in monthly installments of dollar_figure over a period of year s to commence when the defendant is placed on supervised release the u s court_of_appeals for the fourth circuit affirmed this judgment 498_fedappx_352 4th cir and it is now final on date while petitioner was incarcerated the irs made assess- ments under sec_6201 for tax years these assessments to- taled dollar_figure the amount of restitution ordered by the sentencing court the irs also assessed underpayment interest under sec_6601 and failure-to-pay additions to tax under sec_6651 bringing petitioner’s total liability to dollar_figure on date the irs filed an nftl in an effort to collect this unpaid liability and petitioner timely requested a cdp hearing a settlement of- ficer so from the irs appeals_office convened a telephone cdp hearing on date petitioner urged that the irs lacked authority to assess and col- lect the restitution he also challenged the assessments of underpayment interest and additions to tax the so rejected these arguments and upheld the nftl filing on date the irs issued petitioner a notice_of_determination sustaining the collection action and he timely petitioned this court for review on date petitioner filed a motion for summary_judgment in which he urged that this court should vacate th e restitution ordered by the 2in klein v commissioner 149_tc_341 we held that sec_6201 does not authorize the irs to assess upon the amount of restitu- tion ordered by the sentencing court underpayment interest under sec_6601 or failure-to-pay additions to tax under sec_6651 respondent in this court does not question those holdings district_court as the basis for this motion he alleged that the trial_court committed various errors during his criminal case including a supposed violation of his constitutional right to confront witnesses in a response filed date respondent urged that petitioner’s motion was ill founded the judgment in his criminal case is now final and sec_6201 provides that t he amount of restitution may not be challenged by the person against whom assessed in a cdp case such as this see carpenter v commissioner t c __ __ slip op pincite date however respondent concede d that the restitution-based assessments were premature and therefore must be abated respondent predicated this concession on the fact that the sentencing court ordered restitution as a condition of supervised release with the payments to commence when the defendant is placed on supervised release because peti- tioner remains incarcerated with an anticipated release date of respondent concluded that petitioner’s restitution obligation is not yet enforceable or assess- able see 663_f3d_906 7th cir where a district_court can only impose restitution as a condition of supervised release a defendant cannot be required to pay restitution until his period of supervised re- lease begins 220_f3d_645 5th cir were restitution simply a term of supervised release or probation it could not be due prior to the commencement of such a term quoting 30_f3d_687 6th cir upon reviewing respondent’s concession we asked that he supplement his response and inform the court whether the irs had in fact abated the restitution- based assessments and withdrawn the nftl on date respondent filed a response to our order confirming that the restitution-based assess- ments that were the subject of the cdp hearing including the assessments of un- derpayment interest and additions to tax were abated on date and a lien withdrawal notice formally withdrawing the nftl that was the subject of the cdp hearing was filed electronically on date in the u s dis- trict court for the district of massachusetts the office in which the nftl was originally filed discussion petitioner properly invoked our jurisdiction to review the notice of determi- nation that sustained the nftl filing see sec_6320 cross-referencing sec_6330 jurisdiction once properly invoked generally remains with the court until we dispose_of the controversy see 85_tc_527 57_tc_720 aff’d 507_f2d_406 2d cir but because the irs has abated all restitution-based assessments and withdrawn the nftl that was the subject of the cdp hearing respondent contends that there remains no adjudicable case or controversy between the parties and hence that this case is moot we agree the tax_court is an article i court that is not directly constrained by the case or controversy requirement under article iii of the constitution see battat v commissioner 148_tc_32 however the same principles apply to the exercise of our judicial power see 66_tc_367 without a ‘case’ or ‘controversy’ before us we would be exercising nonjudicial powers and our opinions would not be reviewable fn ref omit- ted aff’d without published opinion 566_f2d_1168 3d cir see also 432_f3d_972 9th cir accordingly we will dismiss a case as moot if the parties’ subsequent actions have produced a situation in which neither party retains any legally cognizable interest in the out- come 529_us_277 quoting 440_us_625 generally a cdp case becomes moot when we can grant the taxpayer no further relief see 126_tc_1 cho- callo v commissioner tcmemo_2004_152 87_tcm_1432 in a typical cdp case a decision by this court not to sustain a collection action--eg a levy or nftl filing--is the primary relief that we may grant see 136_tc_475 ndollar_figure aff’d 502_fedappx_1 d c cir here respondent himself has granted that relief by abating the restitution- based assessments and withdrawing the nftl of which petitioner complained in some cdp cases we are empowered to redetermine the amount of the underlying tax_liability that the irs has assessed see sec_6330 a tax- payer may dispute his underlying liability at a cdp hearing only if he did not re- ceive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it ibid and a taxpayer is precluded from disputing his underlying tax_liability in this court if it was not properly raised in the cdp hearing 140_tc_173 see 129_tc_107 in a cdp case such as this the underlying tax_liability consists of the res- titution-based assessment that the irs has made under sec_6201 see klein v commissioner 149_tc_341 in his motion for summary_judgment petitioner sought to challenge his underlying liability for the restitution he was ordered to pay he based this challenge on the ground that the sentencing court did not afford him a fair trial for a variety of reasons we lack jurisdiction to decide this challenge peti- tioner’s conviction and sentence--including the order that he pay restitution of dollar_figure to the irs--were affirmed on appeal that judgment is now final and it binds him as a matter of res_judicata sec_6201 explicitly provides that t he amount of such restitution may not be challenged by the person against whom assessed on the basis of the existence or amount of the underlying tax liabil- ity in any proceeding authorized under this title as we recently stated the proper time to challenge the amount of a defendant’s criminal restitution liability would have been when he was sentenced carpenter t c at __ slip op pincite we agree with respondent that this case is moot because we can grant no further relief to petitioner he was precluded from disputing the amount of his restitution liability at the cdp hearing and thus cannot advance that challenge in this court see thompson t c pincite respondent has abated all of the res- titution-based assessments and has withdrawn the nftl that was the subject of the cdp hearing that having been done it has become impossible for this court to grant any effectual relief to petitioner as the prevailing_party see pap’s a m u s pincite 506_us_9 petitioner contends that his restitution liability remains the subject of live controversy because respondent has not conceded that liability respondent in fact represents that he intends to reassess the ordered restitution upon petitioner’s release from prison in prior cases the supreme court has recognized an excep- tion from the mootness doctrine where a controversy becomes moot solely from the defendant’s voluntary cessation of the activity complained of see davis u s pincite quoting 345_us_629 the rationale for this exception is that while a unilateral cessation may grant temporary relief the defendant might return to its old ways while using mootness to avoid judicial review 466_f3d_1073 d c cir first alteration in original accordingly a voluntary cessation does not prevent judicial review unless the defendant can show that ‘there is no reasonable expectation ’ that the alleged violation will recur davis u s pincite quoting w t grant co u s pincite this court has applied the voluntary cessation exception to the mootness doctrine in a case involving similar but distinguishable facts in vigon v com- missioner 149_tc_97 the irs assessed penalties under sec_6702 for frivolous tax submissions following a cdp hearing the taxpayer in our court challenged his underlying liability for the penalties and the propriety of the nftl filing the irs ultimately abated the penalty assessments and released the tax_lien but it reserved the right to reassess the penalties at a later date taking the position that the code imposed no limitations_period on such action id pincite we held that the case was not moot insofar as the taxpayer sought to chal- lenge his underlying liability for the penalties the taxpayer in vigon t c pincite raised a proper challenge to his underlying liability because he had had no prior opportunity to dispute the sec_6702 penalties which are assessable penal- ties not subject_to deficiency procedures because the commissioner did not con- cede the penalties and reserved the right to reassess them we concluded that the controversy as to the taxpayer’s underlying liability had not been finally resolved but merely gone into a dormant state we accordingly declined to dismiss the case on mootness grounds noting that m ere voluntary cessation of allegedly illegal conduct does not moot a case id pincite quoting 485_f2d_313 9th cir the instant case differs from vigon in a critical respect the premise of our analysis in vigon was that the taxpayer had raised a proper challenge to his under- lying liability for the penalties a challenge that we had the authority to adjudicate petitioner by contrast has not raised a proper challenge to his underlying liability for the restitution and we have no authority to adjudicate that question his liabil- ity for the restitution was fixed by the district court’s sentencing order which is now final and sec_6201 bars him from challenging the amount of the restitution he has been ordered to pay once petitioner is released from prison the irs may well reassess the resti- tution under sec_6201 and proceed to collect it respondent has conced- ed that absent a change in law petitioner would be free to challenge that future collection effort at a future cdp hearing see sec_301_6320-1 q a-d1 proced admin regs noting the availability of an additional cdp hearing when the irs makes an additional_assessment of tax at that hearing petitioner could advance procedural arguments challenge the propriety of a lien or levy or propose collection alternatives in the form of an offer-in-compromise or install- ment agreement but what he could not do then any more than he can do now is challenge his underlying liability for the restitution that the sentencing court has ordered him to pay in vigon the underlying liability issue was properly before us despite respondent’s abatement of the penalties that issue could have come before us again because the irs reserved the right to reassess the penalties and because the irs took the position that there was no limitations_period on assessment the underlying liability issue could theoretically have come before us indefinitely into the future through a repeated pattern of reassessments and abatements see vigon t c pincite despite the abatement in vigon the underlying lia- bility issue was capable of repetition yet evading review and thus qualified for an exception to the mootness doctrine see 564_us_431 here the underlying liability issue is not subject_to our review at all in sum petitioner’s underlying liability for the restitution is not properly be- fore us by withdrawing the nftl filing and abating the assessments as prema- ture respondent has afforded petitioner all the relief to which he was entitled at the cdp hearing because there is no other relief that we can possibly grant there is no case or controversy left for us to decide and we will accordingly dismiss this case as moot if respondent elects to reassess the restitution after petitioner is re- leased from prison current law permits petitioner to challenge that collection ef- fort on grounds other than nonliability for the restitution at a future cdp hearing and if he is dissatisfied with the outcome of that hearing he may petition this court for review see 131_tc_1 aff’d 325_fedappx_448 7th cir to implement the foregoing an appropriate order of dismissal will be entered
